DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-13, 18-20 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, 18-20 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US Pub. 2020/0205085).
Claims 1-2, 4-11, 12, 14, 16-19, 21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 2020/0205085) in view of Tang (US Pub. 2022/0104160).
Regarding claim 1, Li discloses a method for wireless communications by a user equipment (UE), comprising:
receiving signaling indicating activation of path loss (PL) reference signals (RSs) using the PL RS measurements  (fig.2 element 0B, par.0118 “measurement of the DL RS1 on DL beam DLTx_1”, measurement on DL RS-m”, par.0141) for uplink power control purposes (par.0142 “determined how to set the initial UL transmit power”), wherein the reduced application time is reduced (par.0142 “to reduce the latency of initial access for NR UL TPC design…..DL pathloss measurement…..at Idle State”) relative to a non-reduced application time, in view of Applicant Specification par.054 (par.0142 “Idle State” and “RRC Connect state”); and 
using PL RS measurements taken according to the reduced application time for uplink power control (par.004 “for uplink transmit power control for a user equipment at an idle state…….selecting a given one of the beams based on one or more downlink measurements……and determining an initial transmit power”). 
Regarding claims 2, 12 and 19, Li discloses the signaling indicating the activation of PL RSs comprises downlink control information (DCl) signaling (par.0178).  
Regarding claims 3, 13 and 20, Li discloses indicating the activation of PL RSs comprises media access control (MAC) control element (CE) signaling (par. 098).  
Regarding claim 11, Li discloses everything as claim 1 above.  More specifically, Li discloses a network entity (par.117).
Regarding claim 18, Li discloses everything as claim 1 above.  More specifically, the modified Li discloses a receiver, a processor (fig.12B, elements 120, 118, par.041).
Regarding claim 28, the modified Li discloses everything as claim 1 above.  More specifically, the modified Li discloses a receiver, a processor (par.040 “the base station……may include some or all of the elements depicted in fig. 12B”).

Allowable Subject Matter
Claims 4-10, 14-17, 21-27 and 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642